Decree affirmed, with costs. Memorandum: While the evidence fails to show that decedent ever authorized the writing of the alleged letter to the claimant by Neil C. Ensworth, there is evidence which would warrant a finding that the decedent ratified its terms. *857The award cannot be upheld upon the strength of the letter, however, because its loss is not satisfactorily shown, and secondary evidence of its contents was, therefore, improperly received. We may disregard this error, however, and affirm the award because there is ample evidence, outside of the letter, which establishes the contract forming the basis of this claim. All concur. (The decree allows a claim for services.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.